PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
LI, CHUNHUA, et al.
Application No.: 16/454,159
Filed:  June 27, 2019
Attorney Docket No.:  038835.00201 
:
:
:        DECISION ON PETITION
:
:



This is a decision on the renewed petition under the unintentional provision of 37 CFR 1.137(a), filed March 05, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed August 27, 2020.  A Notice of Abandonment was mailed on November 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of oath/declaration and the surcharge fee of $160 submitted on December 31, 2020; (2) the petition fee of $2,100 submitted on December 31, 2020; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Arent Fox LLP
	1301 Avenue of the Americas
	New York, NY 10019